Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action in response to communications received May 23, 2022. Claims 2, 7, and 12 have been cancelled. Claims 1, 3-6, 8-11, and 13-15 have been amended and remain pending and examined. 


Response to Amendments and Arguments
As to the rejection of Claims 1, 3-6, 8-11, and 13-15 under 35 U.S.C. § 101, Applicant’s arguments have been fully considered but are not persuasive. Applicant argues that “claim 1 of the present application…integrates the certain methods of organizing human activity, mental processes, and mathematical relationships/formulas” and thereby “does not recite a judicial exception”. Examiner disagrees. Examiner argues that the steps of independent claims 1, 4, 6, 9, 11, and 14 are steps that a human could do. The addition of a database, a neural network, and a processor is merely “apply it” where a computer is automating what people would do. The claims do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). The rejection is thereby maintained.
As to the rejection of 1, 3, 6, 8, 11, and 13 under 35 U.S.C. § 102(a)(2), Applicant argues that Hayward fails to disclose the added features to Claim 1 of a processor that trains an artificial neural network using two different parameters, i.e. (i) the known cumulative loss calculated based on first claim data of which insurance claims are already paid as of a specific past year, and (ii) the know cumulative lass estimated based on second claims data of which insurance claims are not yet paid as of the specific past year. Examiner disagrees. The claim language “specific past year” is interpreted to mean with respect to a time frame that may be inclusive of a year, but not necessarily ONLY that year. For example, on the first day of a second year, a past year would consist of only one year. Examiner argues that Hayward does teach the limitations of the claims as detailed below. 
As to the rejection of 4, 5, 9, 10, 14, and 15 under 35 U.S.C. § 103, Applicant argues that the cited prior art does not teach the same limitations as discussed above. And for the same reasons stated by the Examiner above, the rejection is maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
In the instant case, Claims 1, 3-5 are directed to an apparatus. Claims 6, 8-10 are directed to a system. Claims 11, 13-15 are directed to a manufacture. The claims are directed towards an apparatus, system, and manufacture for receiving past insurance claim data, calculating a known cumulative loss, estimating and outputting an unknown cumulative loss, inputting claim data, obtaining the output of the unknown cumulative loss, predicting the outstanding claims reserve required in the future, and displaying the unknown cumulative loss. 
(2a) Receiving past insurance claim data, calculating a known cumulative loss, estimating and outputting an unknown cumulative loss, inputting claim data, obtaining the output of the unknown cumulative loss, predicting the outstanding claims reserve required in the future, and displaying the unknown cumulative loss is akin to the subject matter grouping of “certain methods of organizing human activity”, “mental processes”, and “mathematical relationships/formulas”.  The combination of additional elements (i.e. database, neural network, display device, and processor) fails to integrate the judicial exception into a practical application as the claim is merely generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the claims include an abstract idea. When considered as a whole,  the claims (independent and dependent) do not integrate the exception into a practical application because the steps of : receiving past insurance claim data, calculating a known cumulative loss, estimating and outputting an unknown cumulative loss, inputting claim data, obtaining the output of the unknown cumulative loss, predicting the outstanding claims reserve required in the future, and displaying the unknown cumulative loss do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
(2b) The instant recited claims including additional elements (i.e. database, neural network, display device, and processor) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Additionally, the claims (independent and dependent) do not contain limitations that are not indicative of integration into a practical application but merely adds the words “apply it”. Adding the words “Apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The additional elements do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. (MPEP 2106.05 (d) receiving/ transmitting/ performing repetitive calculations).  The dependent claims have also been examined and do not correct the deficiencies of the independent claims. Therefore, claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 11 is directed to "an information processing program" which is software per se. Software per se is considered to be an abstract idea and therefore does not fall within one of the statutory classes of invention set forth in 35 U.S.C. 101. In order to be accepted as statutory subject matter, a computer program must be tangibly embodied on a computer readable medium which when executed appropriately provides functionality. See MPEP 2106.01(I). Claims 13-15 are dependent on Claim 11 and therefore are rejected in a like manner. 


Claim Rejections - 35 USC § 103
Examiner Notes:
Examiner notes, the term “unknown” appears to mean “predicted” or “estimated” because it’s illogical to think a computer could output an unknown number. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by the publication Hayward et al. (Publication No.: US 2021/0287297 A1). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRENE  KANG/
Examiner, Art Unit 3695
7/30/2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        August 9, 2022